Lumpkin, J.
1. When considered in the light of the evidence and the entire charge, none of the grounds of the motion for a new trial show reversible error.
(a) The contract which formed the basis of the suit was an entire contract. The reference to certain coal, made in the exhibit attached to *37the petition, pertained to the claim for materials furnished for the performance of the contract. The suit did not involve a claim against the' defendants for a small quantity of coal belonging to the plaintiff and improperly taken and sold by the defendants, as contended in the briefs of the plaintiff, and as to which there was some evidence.
August 13, 1915.
Complaint. Before Judge Charlton. Chatham superior court. March 24, 1914.
Lawton & Cunningham, for plaintiff.
F. P. Mclntire, for defendants.
(6) Nor does this case fall within the principle involved in certain decisions to the effect that where a builder or workman partially completes a job, and abandons it, but the owner utilizes the work and material which has been done and furnished, and himself completes the work, under some circumstances an action may be based on a quantum meruit or quantum valebat.
2. The verdict was supported by the evidence, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.